     Case 2:12-cv-08501-DDP-PLA Document 83 Filed 09/03/21 Page 1 of 2 Page ID #:856



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10    JAIME LORENZO,                         )   CASE NO. CV 12-8501-DDP (PLA)
                                             )
11                      Petitioner,          )   ORDER ACCEPTING REPORT AND
                                             )   ADOPTING FINDINGS, CONCLUSIONS,
12                v.                         )   AND RECOMMENDATIONS OF UNITED
                                             )   STATES MAGISTRATE JUDGE, AND
13    GEORGE A. NEOTTI, WARDEN,              )   DENYING CERTIFICATE OF
                                             )   APPEALABILITY
14                      Respondent.          )
                                             )
15
16          Pursuant to 28 U.S.C. Section 636, the Court has reviewed the
17    Petition, records on file, and the Final Report and Recommendation of
18    the United States Magistrate Judge.        Further, the Court has engaged in
19    a de novo review of those portions of the Report to which Petitioner
20    has objected.     The Court accepts the Report and adopts the findings,
21    conclusions, and recommendations of the Magistrate Judge.
22          Further, for the reasons stated in the Final Report and
23    Recommendation, the Court finds that Petitioner has not made a
24    substantial showing of the denial of a constitutional right and,
25    therefore, a certificate of appealability is denied.           See 28 U.S.C.
26
27
28
     Case 2:12-cv-08501-DDP-PLA Document 83 Filed 09/03/21 Page 2 of 2 Page ID #:857



 1    § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v. Cockrell, 537 U.S.
 2    322, 336 (2003).
 3
 4    DATED:                             .
 5
 6
 7                                                 DEAN D. PREGERSON
                                                   UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28    C:\Users\patriciagomez\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\SYRPHBAR\Order accep


                                                         2
